DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the dependency language is awkward, as claim 19 is only one claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simons U.S. Publication  Number  2008/0006450.
	Regarding claim 1, Simons U.S. Publication  Number  2008/0006450 discloses a load cell having a base with curved surface with features of the claimed invention including 5a substrate (element 13) having a first end (element 16), and a second end (element 19, see paragraph 0021), wherein the substrate includes a contact portion (element 25, see paragraph 0021), a first and second sensor portion positioned between the first end of the substrate and the contact portion, and a second sensor portions (related to element 28),  positioned between the each end of the 
	Regarding claims 2, 4, each of the first and the second strain gauge sensors include a plurality of flexible conductive pathways.  
	Regarding claim 5, the substrate is at least partially flexible. 

Claims 1-2, 4-6, 8, 10, 13, 20-21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurogi et al., U.S. Patent  Number  6886415.
	Regarding claims 1,  19, Kurogi et al., discloses a tactile sensor with features of the claimed invention including 5a substrate (element 1) having a first end and a second end (elements 12a and 12b), wherein the substrate includes a contact portion (the top portion, in for example figures, 1), a first sensor portion positioned between the first end of the substrate and the contact portion, and a second sensor portion positioned between the second end of the substrate and the contact portion (see figures 1), wherein the first and second sensor portions are spaced apart and separated by the contact portion;  10a first strain gauge sensor (element 4a), positioned at the first sensor portion; and a second strain gauge sensor (element 4d), positioned at 
	Regarding claims 2, 4, each of the first and the second strain gauge sensors include a plurality of flexible conductive pathways.  
	Regarding claim 5, the substrate is at least partially flexible. 
	Regarding claim 8, normal force sensors (elements 8) positioned on the contact surface.  
 	Regarding claim 10, Kurogi et al., discloses a sensor device with 15a substrate (element 1), including a contact portion (top portion), a first tab (related to element 12a), extending from the contact portion, a second tab (relating to element 12b), extending from the contact portion in a direction substantially parallel to and opposite from the first tab, a third tab (element 13a), extending from the contact portion in a direction substantially perpendicular to the first and second tabs, and a fourth tab (element 13b), extending from the contact portion in a direction substantially parallel to and opposite from the third tab;  20a first strain gauge (element 4a), sensor positioned at the first tab; a second strain gauge sensor (element 4d), positioned at the second tab; a third strain gauge sensor (element 5a), positioned at the third tab; a fourth strain gauge sensor (element 5b), positioned at the fourth tab; and a first normal force sensor (such as 8a), positioned on the contact surface, wherein a distal end of 25each of the first tab, the second tab, the third tab, and the fourth tab are configured to be coupled to a rigid curved/round surface (see col. 2, line 42), such that the substrate is configured to conform to the rigid curved surface, and 
	Regarding claim 6, 13, and 20, there are a first mounting portion positioned on the first tab of the substrate, wherein the first strain gauge sensor is positioned between the first mounting portion and the contact portion; and a second mounting portion positioned on the second tab of the substrate, wherein the second strain gauge sensor is positioned between the second mounting portion and the contact portion; a third mounting portion positioned on the third tab of the substrate, wherein the third strain gauge sensor is positioned between the third mounting portion and the contact portion; and  6a fourth mounting portion positioned on the fourth tab of the substrate, wherein the fourth strain gauge sensor is positioned between the fourth mounting portion and the contact portion, wherein each of the mounting portions mount the substrate to a rigid curved surface.
	Regarding claim 21, the rigid round curved surface can be end effector of a robotic device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurogi et al., U.S. Patent  Number  6886415.
	Regarding these claims, Kurogi et al., shows first to fourth normal force sensor properly positioned, and fails to show a more that four sensors.  It would have been obvious, however, for a skill artisan, before the effective filing date of the invention to modify his device to add as many sensor as desired to increase the accuracy of the overall result. 

Claims 3, 26-27, rejected under 35 U.S.C. 103 as being unpatentable over Kurogi et al., U.S. Patent  Number  6886415, in view of Majidi et al., U.S. Publication Number 20120118066.
	Regarding these claims, Kurogi et al., does not show a plurality of conductive pathway with channels of conductive liquid metal.  Such structure in force/pressure sensor however is well known in the art.  Majidi, for example, in his two dimensional pressure sensor shows such arrangement, where he teaches a plurality of conductive pathway with channels (elements 110 and 115), and conductive liquid metal (see paragraphs 0018-0018).  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify Kurogi et al., using teachings of Majidi et al., in order to allow for more stretchable wire connection and enhance the deformation, and thus obtain more accurate results. 

Claims 9, 15-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, April 15, 2021